internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil an administrator of scholarships anamatuer athletic organization your founder the name of your scholarship program b c d d dear we have considered your request for advance approval of a grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you were founded by the now-deceased individual d who was interested in the sport of figure skating your letter indicates that you will operate a grant-making program called d the purpose of d is to provide scholarships to former amateur and professional ice skaters who dedicated their lives to skating and now wish to pursue a college education you will fund thirty to thirty- five scholarships per year totaling dollar_figure recipient will receive a scholarship of dollar_figure recipient’s financial data collected by b a separate exempt_organization that administers various scholarship programs such as your d program b gives the collected data to your independent selection committee which determines the recipients of the scholarships and the amount of the scholarships based on the each or dollar_figure dollar_figure information to apply for your d scholarship sec_1s publicized by c an amatuer sports organization through emails which can be found on c’s website you also publicize the d scholarships through flyers magazines and through b’s website you anticipate to applicants for scholarships per year an eligible recipient must be a current high school senior high school graduate or a post secondary graduate the applicant must plan to enroll in full-time undergraduate study at an accredited two-year or four-year college university or vocational-technical school for the entire upcoming academic year the applicant must have competed at least once ina c qualifying competition at the novice or higher level in the men’s ladies dance or pairs event your directors officers and employees and members of your selection committee and any spouse or descendant of any such individual are not eligible to receive a scholarship scholarships will be awarded to eligible recipients without regard to race color creed religion sexual orientation age gender disability or national origin scholarship recipients are selected on the basis of academic record demonstrated leadership and participation in school and community activities honors work experience statement of eoals and aspirations unusual personal or family circumstances essays and an outside appraisal by a high school or college counselor or advisor an instructor or a work supervisor of the applicant each applicant is required to complete an application that ts available on b or c’s website and to mail the completed application to b along with a transcript documentation s showing that the applicant has competed at the novice or higher level in a c qualifying competition and the applicant’s most recently filed tax form on which the applicant is claimed as a dependent for federal tax purposes the application must be received by the specific postmark date required by b each year alter b receives the applications b will evaluate all the applications excluding personal essays and select finalists in determining the finalists for a scholarship award b applies a scoring system to determine i the cost of the applicant’s school ii the suggested parental contribution and financial need these three amounts are included in the information b gives to your selection committee which determines the recipients of the scholarship and the amount of the scholarship b will provide each member of your selection committee with a ranked list of finalists and a copy of each finalists application materials your selection committee the finalists selected by b will be subject_to a final review by your independent selection committee which is chosen by your board_of directors members will be former skaters with c who are no longer competing and who have knowledge of the most significant attributes for educational success gained from figure skating including time management goal setting work commitment and competition success your selection committee members will understand and appreciate the significant financial aspects and costs of both competing as a figure skater and attaining an education also you prefer that members of your selection committee knew your founder d during her lifetime so that the selection committee will incorporate and honor d's personal values priority for education and her contributions back to the community through philanthropic support you prefer that your selection committee members be former skaters who went to college after skating you also prefer that members of your selection committee display good personal judgment and positive character within the skating community and that they have previous volunteer experience your board_of directors will not appoint to the selection committee any individual who may personally or professionally benefit by serving on the committee or any individual who has direct ties to c such as board member staff member or committee head your board will also confirm that each selection committee member has sufficient time and background to properly review the applications and serve on the selection committee the selection committee determines the final scholarship amounts based largely on financial need as determined by b but also by taking into consideration the applicants’ overall circumstances that may not have been fully reflected in b’s financial need calculation for example a change in job circumstances or medical issues the overall character of the applicant and the potential of the recipient to use the assistance most wisely scholarships are not renewable but students may reapply each year they meet the eligibility requirements in july you will distribute the total amount of the scholarship awards to b made in equal installments on august and december payable to the educational_institution to each recipient’s home address b will process the scholarship payments on your behalf payments will be b will mail the checks made for each recipient of a scholarship b will confirm the recipient's enrollment at an eligible_educational_institution recipients are required to notify b of any changes in address school enrollment or other relevant information and to send a complete transcript to b upon request by b being used for proper purposes it will withhold further disbursements until the investigation is satisfactorily resolved further b will seek to recover improperly diverted amounts from the educational_institution or the recipient by all reasonable and appropriate steps if b has any reason to believe that a scholarship is not i ach recipient is required to review sign and return to b a terms and conditions acceptance form prior to receiving the award b also maintains a permanent historic database containing the information and records for each scholarship your directors officers and employees members of your selection committee and any spouse or descendant of any such individual are not eligible to receive a scholarship no employees of b and affiliates or any business related to your officer directors are eligible to receive a scholarship the d scholarship does not require that any non-education acts service or work be performed your policy is that no d scholarship award shall be used as a payment for teaching research or other services as a condition of receiving the scholarship sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that ‘the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a i1 the grant constitutes a prize or award which is subject_to the provisions of sec_74 tf the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code is further conditioned on the premise that is based it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent t a you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of atlormey if vou have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements inclosures notice redacted copy of this letter
